Citation Nr: 0933693	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-16 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
including as secondary to ionizing radiation exposure.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disability.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
sinusitis.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
chronic eye disability.

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
nosebleeds.

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
vascular and/or circulatory disability.

7.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
chronic phlebitis.

8.  Whether there was clear and unmistakable error (CUE) in a 
June 11, 1965 rating decision which reduced the evaluation of 
postoperative residuals of a recurrent pilonidal cyst to a 
noncompensable disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from August 1956 to August 
1960.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from September 2005 and February 2007 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Wichita, Kansas.  

The Veteran elected in his April 2006 and January 2008 
substantive appeals to have a Travel Board hearing.  However, 
in a February 2008 statement, the Veteran's representative 
submitted a statement indicating that the Veteran wished to 
cancel his Travel Board hearing request.   There are no other 
hearing requests of record, so the Board deems his request 
for a hearing to have been withdrawn.  See 
38 C.F.R. § 20.704(d), (e) (2008).  


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the Veteran's heart disability, initially 
demonstrated years after service, is causally or 
etiologically related to his service in the military, 
including due to exposure to ionizing radiation.

2.  In an April 1966 decision, the Board denied the Veteran's 
claims of entitlement to service connection for a back 
disability and a sinus disability.  

3.  In a September 1984 decision, the Board denied the 
Veteran's claims of entitlement to service connection for a 
chronic eye disability, nosebleeds, and chronic phlebitis; 
this decision also denied the Veteran's petitions to reopen 
his previously denied claims of entitlement to service 
connection for a back disability, sinusitis, and a vascular 
and/or circulatory disability.

4.  Evidence added to record since the September 1984 Board 
decision was not previously of record, and is not cumulative 
and redundant of other evidence previously considered, but 
when viewed by itself or in the context of the entire record, 
does not relate to a fact not previously established that is 
necessary to substantiate the claim of entitlement to service 
connection for sinusitis, nor does it raise a reasonable 
possibility of substantiating the claim.  

5.  In an unappealed June 1986 rating decision, the RO denied 
the Veteran's petition to reopen his previously denied claim 
of entitlement to service connection for a back disability.  

6.  Evidence added to record since the RO's June 1986 rating 
decision was not previously of record, and is not cumulative 
and redundant of other evidence previously considered, but 
when viewed by itself or in the context of the entire record, 
does not relate to a fact not previously established that is 
necessary to substantiate the claim of entitlement to 
service connection for a back disability, nor does it raise a 
reasonable possibility of substantiating the claim.  

7.  In an unappealed October 1988 rating decision, the RO 
denied the Veteran's petition to reopen his previously denied 
claim of entitlement to service connection for a chronic eye 
disability.

8.  Evidence added to record since the RO's October 1988 
rating decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, but when viewed by itself or in the context of 
the entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim of 
entitlement to service connection for a chronic eye 
disability, nor does it raise a reasonable possibility of 
substantiating the claim.

9.  In an unappealed September 1994 rating decision, the RO 
denied the Veteran's petition to reopen his previously denied 
claim of entitlement to service connection for nosebleeds.  

10.  Evidence added to record since the RO's September 1994 
rating decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, but when viewed by itself or in the context of 
the entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim of 
entitlement to service connection for nosebleeds, nor does it 
raise a reasonable possibility of substantiating the claim.

11.  In an unappealed March 2002 rating decision, the RO 
denied the Veteran's petition to reopen his previously denied 
claims of entitlement to service connection for a vascular 
and/or circulatory disability and chronic phlebitis.

12.  Evidence added to record since the RO's March 2002 
rating decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, but when viewed by itself or in the context of 
the entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim of 
entitlement to service connection for a vascular and/or 
circulatory disability, nor does it raise a reasonable 
possibility of substantiating the claim.

13.  Evidence added to record since the RO's March 2002 
rating decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, but when viewed by itself or in the context of 
the entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim of 
entitlement to service connection for chronic phlebitis, nor 
does it raise a reasonable possibility of substantiating the 
claim.

14.  In a June 11, 1965 rating decision, the RO reduced the 
rating for postoperative residuals of a recurrent pilonidal 
cyst from 10 percent to noncompensable.

15.  An April 1966 Board decision denied entitlement to a 
compensable evaluation for postoperative residuals of a 
pilonidal cyst.


CONCLUSIONS OF LAW

1.  A heart disability, including as due to ionizing 
radiation exposure, was not incurred in, or aggravated by, 
active service, nor may such be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1111, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 
3.311 (2008).

2.  The September 1984 Board decision that denied the 
veteran's claim of entitlement to service connection for 
sinusitis is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 
2002); 38 C.F.R. §§ 20.1100 (2008).

3.  New and material evidence has not been received to reopen 
the claim for service connection for sinusitis.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2008).

4.  The June 1986 RO decision that denied the Veteran's 
petition to reopen his claim of entitlement to service 
connection for a back disability is final.  38 U.S.C.A. §§ 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

5.  New and material evidence has not been received to reopen 
the claim for service connection for a back disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2008).

6.  The October 1988 RO decision that denied the Veteran's 
petition to reopen a claim of entitlement to service 
connection for a chronic eye disability is final.  38 
U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

7.  New and material evidence has not been received to reopen 
the claim for service connection for a chronic eye 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.104, 3.156 (2008).

8.  The September 1994 RO decision that denied the Veteran's 
petition to reopen a previously denied claim of entitlement 
to service connection for nosebleeds is final.  38 U.S.C.A. 
§§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

9.  New and material evidence has not been received to reopen 
the claim for service connection for nosebleeds.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2008).

10.  The March 2002 RO decision that denied the Veteran's 
petition to reopen a previously denied claim of entitlement 
to service connection for a vascular and/or circulatory 
disability is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

11.  New and material evidence has not been received to 
reopen the claim for service connection for a vascular and/or 
circulatory disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.104, 3.156 (2008).

12.  The March 2002 RO decision that denied the Veteran's 
petition to reopen a previously denied claim of entitlement 
to service connection for phlebitis is final.  38 U.S.C.A. §§ 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

13.  New and material evidence has not been received to 
reopen the claim for service connection for chronic 
phlebitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.104, 3.156 (2008).

14.  The June 11, 1965 rating decision that reduced the 
Veteran's rating for residuals of a recurrent pilonidal cyst 
from 10 percent disabling to noncompensable was subsumed in 
the April 1966 Board decision that denied entitlement to a 
compensable rating for post-operative residuals of a 
pilonidal cyst, and may not be the subject of a claim of 
clear and unmistakable error.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.105(a), 20.1104 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  But see 
Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 
5103(a) requires only that the VA give a claimant notice at 
the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  

VA issued VCAA notice letters, dated in April 2004, July 
2004, September 2004, January 2005, and March 2005, from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters explained the evidence necessary to substantiate the 
Veteran's petitions to reopen his previously denied claims of 
entitlement to service connection, as well as informed the 
appellant of what evidence was required to substantiate his 
claim for service connection.  The letters also informed him 
of his and VA's respective duties for obtaining evidence. 

The Board also finds that the VCAA notification letters are 
compliant with Kent.  The letters specifically informed the 
Veteran as to what evidence would be necessary to 
substantiate the element or elements that were required to 
establish service connection that were found insufficient in 
the previous denials.  The Veteran was told to submit 
evidence pertaining to the reason his claims were previously 
denied, and the letter notified the Veteran of the reason for 
the prior final denials (i.e. the element of the service 
connection claim that was deficient).  

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice elements required by Dingess/Hartman and 
Kent were provided to the appellant after the initial 
adjudication, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  



The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

With regard to the veteran's contention of CUE in the RO's 
June 1965 rating decision, the Board notes that, as will be 
explained below, such matter is rendered moot by the law in 
this case.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter, the VCAA can have no effect on the appeal.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).  Indeed, the 
Court has specifically held that the VCAA has no application 
to allegations of CUE as a matter of law, regardless of 
whether the Board or RO issued the earlier decision in 
question.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc); Parker v. Principi, 15 Vet. App. 407 
(2002).  See, too, 38 U.S.C.A. §§ 5109A(a), 7111(a); 
38 C.F.R. §§ 20.1400-20.1411.  Therefore, the Board finds 
that no further action is necessary under the VCAA on the CUE 
issue.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue but has found nothing to suggest that there 
is any outstanding evidence with respect to the Veteran's 
claims.  

The Board acknowledges that in McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006),  the Court found that a VA medical 
examination was required to adjudicate a claim for service 
connection where there was a current disability, credible 
evidence of an in-service injury, the medical opinions of 
record noted that the current disability could have been 
caused by the in-service injury, and the Board did not find 
that the veteran's lay testimony regarding continuity of 
symptomatology was not credible.  However, the Board points 
out that this case is distinguishable from McLendon, such 
that a VA medical opinion is not required in this instance.  
In this case, there is no credible evidence of record that 
establishes that the Veteran's heart disability was due to an 
incident in service and the appellant has not identified or 
submitted any objective medical evidence in support of his 
claim.  As such, VA is not required to obtain a VA medical 
opinion in order to adjudicate the appellant's claim.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical 
possibilities and unsupported medical opinions carry 
negligible probative weight).  See also 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA only has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

New and Material Evidence

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

New and Material Evidence 

In general, rating decisions that are not timely appealed, 
and Board decisions not subject to appeal, are final.  See 38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current 
petitions to reopen were received in March 2004 and February 
2005, the new version of the regulation is applicable in this 
case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2008).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  38 C.F.R. § 3.156(c).

Analysis

The Veteran's claim of entitlement to service connection for 
a back disability was initially denied by the RO in a 
September 1963 rating decision.  His claim of entitlement to 
service connection for a sinus disability was initially 
denied by the RO in an April 1964 rating decision.  The 
Veteran's claim of entitlement to service connection for a 
vascular and/or circulatory disability was initially denied 
in September 1981.  His claims of entitlement to service 
connection for a chronic eye disability, nosebleeds, and 
chronic phlebitis were initially denied in a March 1984 
rating decision.  The Veteran appealed the September 1963 and 
April 1964 rating decisions; the Board denied these claims in 
an April 1966 decision.  That decision is final.  See 38 
U.S.C.A. § 7104.  The remaining rating decisions were not 
appealed and, thus, they are final.  See 38 U.S.C.A. § 7105.  

In a September 1984 decision, the Board denied the Veteran's 
petitions to reopen his previously denied claims of 
entitlement to service connection for a back disability, 
sinusitis, and a vascular and/or circulatory disability; this 
decision also denied the Veteran's claims of entitlement to 
service connection for a chronic eye disability, nosebleeds, 
and chronic phlebitis.  That decision was not appealed and 
thus, is final.  See 38 U.S.C.A. § 7104.  

In unappealed June 1986, October 1988, September 1994, and 
March 2002 rating decisions, the RO denied the Veteran's 
petitions to reopen his previously denied claims of 
entitlement to service connection for a back disability, a 
chronic eye disability, nosebleeds, a vascular and/or 
circulatory disability, and chronic phlebitis.  Those 
decisions are final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claims.

In the June 1986 rating decision, the RO denied the Veteran's 
petition to reopen his previously denied claim of entitlement 
to service connection for a back disability on the basis that 
the evidence did not demonstrate that a back disability was 
incurred or aggravated during the Veteran's military service.  
In the September 1984 Board decision, the RO denied the 
Veteran's petition to reopen the previously denied claim of 
entitlement to service connection for sinusitis on the basis 
that the Veteran did not provide any evidence showing that 
the Veteran's sinusitis had its onset during service or that 
his sinusitis was in any way related to his military service.  
The October 1988 and September 1994 rating decisions denied 
the Veteran's petition to reopen his previously denied claims 
of entitlement to service connection for a chronic eye 
disability and a vascular and/or circulatory disability, 
respectively, on the basis that the Veteran did not provide 
any evidence of a chronic eye disability or a vascular and/or 
circulatory disability during service or within one year 
thereof.  Likewise, the March 2002 rating decision denied the 
Veteran's petition to reopen his previously denied claims of 
entitlement to service connection for a vascular and/or 
circulatory disease and chronic phlebitis on the basis that 
the evidence submitted did not show that the Veteran's claims 
disorders were not incurred or aggravated during his military 
service.  

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the final RO and Board decisions.  The Veteran's 
VA and private medical records, as well as his multiple 
statements and various Internet printouts, are not cumulative 
and redundant of the evidence in the claims file at the time 
of the last final rating decisions.  Thus, that evidence is 
considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis for all of the RO's prior final denials 
was that there was no medical evidence of record 
demonstrating that the Veteran's claimed back disability, 
sinusitis, vascular and/or circulatory disability, chronic 
eye disability, nosebleeds, and chronic phlebitis were 
incurred or aggravated during his military service.   

The evidence of record, submitted by the Veteran during the 
years since the Board's final denial and the RO's last final 
rating decisions, refers primarily to the evaluation and 
treatment, i.e., the current diagnosis and severity, of his 
current back disability, sinusitis, vascular and/or 
circulatory disability, nosebleeds, chronic eye disability, 
and chronic phlebitis.  See Morton v. Principi, 3 Vet. App. 
508 (1992) (per curiam) (medical records describing the 
veteran's current condition are immaterial to issue of 
service connection and are insufficient to reopen claim for 
service connection based on new and material evidence).  

The Board is mindful of the Veteran's assertions that he is 
entitled to service connection because he has a back 
disability, intermittent sinusitis, a vascular and/or 
circulatory disability (variously diagnosed), nosebleeds, a 
chronic eye disability (variously diagnosed), and chronic 
phlebitis.  However, such statements must be considered in 
the context of the record as a whole to determine whether it 
raises a reasonable possibility of substantiating the claims.  
In this regard, the Board points out that, despite the 
Veteran's complaints related to his back disability, 
sinusitis, a vascular and/or circulatory disability, 
nosebleeds, a chronic eye disability, and chronic phlebitis, 
the record remains devoid of any evidence linking the 
etiology, or aggravation, of his back disability, sinusitis, 
a vascular and/or circulatory disability (variously 
diagnosed), nosebleeds, a chronic eye disability (variously 
diagnosed), and chronic phlebitis to his military service.  
Likewise, there is no evidence that the Veteran was treated 
for a back disability, sinusitis, a vascular and/or 
circulatory disability, nosebleeds, a chronic eye disability, 
or chronic phlebitis during his military service, and the 
Veteran has not provided any objective, medical evidence 
indicating that these claimed disabilities are related to his 
military service.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993) (there must be medical evidence linking a current 
disability, even assuming the veteran has one, to his service 
in the military).

Furthermore, the Board acknowledges that the Veteran has 
repeatedly asserted that his current back disability, 
sinusitis, vascular and/or circulatory disability, 
nosebleeds, chronic eye disability, and chronic phlebitis 
began while he was in the military.  However, such statements 
must be considered in the context of the record as a whole to 
determine whether it raises a reasonable possibility of 
substantiating the claims.  In this regard, the Board points 
out that there is no medical evidence confirming that the 
Veteran had a back disability, sinusitis, vascular and/or 
circulatory disability, nosebleeds, chronic eye disability, 
and/or chronic phlebitis during his military service.  
Moreover, while the Veteran's medical records show evidence 
of treatment for a back disability, sinusitis, vascular 
and/or circulatory disability, nosebleeds, chronic eye 
disability, and chronic phlebitis since his service, the 
evidence does not demonstrate that the Veteran's current 
disabilities are related to his military service. As such, 
the additional evidence considered in conjunction with the 
record as a whole does not raise a reasonable possibility of 
substantiating the claims.  In short, these medical records, 
as well as the Veteran's statements, do not demonstrate a 
causal relationship between his service in the military and 
his current claimed disabilities, nor do these records 
otherwise verify the circumstances of his service.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claims.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the 
Veteran's previously denied claims for service connection for 
a back disability, sinusitis, vascular and/or circulatory 
disability, nosebleeds, chronic eye disability, and chronic 
phlebitis has not been received subsequent to the last final 
Board and RO decisions.  In the absence of new and material 
evidence, the benefit-of-the-doubt rule does not apply.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As such, the 
veteran's claims are not reopened.

Clear and Unmistakable Error

Legal Criteria

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2008).

The question of whether CUE is present in a prior 
determination is analyzed under a three-pronged test.  First, 
it must be determined whether either the correct facts, 
as they were known at the time, were not before the 
adjudicator (that is, more than a simple disagreement as to 
how the facts were weighed and evaluated) or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  Second, the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  Third, a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

According to the Court, CUE is a very specific and rare kind 
of error.  "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell at 313).

When the Board affirms a decision of an RO, the RO 
determination "is subsumed by the final appellate decision" 
pursuant to 38 C.F.R. § 20.1104.  The effect of subsuming is 
that, as a matter of law, no claim of CUE can exist with 
respect to that RO decision.  See 38 C.F.R. § 20.1104; 
Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. 
West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 
Vet. App. 526, 528 (1997).

Analysis

In a June 11, 1965 rating decision, the RO reduced the  
disability evaluation for postoperative residuals of 
recurrent pilonidal cyst from 10 percent disabling to 
noncompensable.  Thereafter, an April 1966 Board decision 
denied a compensable rating for the postoperative residuals 
of a recurrent pilonidal cyst.  That determination is final 
and binding on the Veteran based on the evidence then of 
record.  See 38 U.S.C.A. § 4004.  See also 38 U.S.C.A. 
§ 7104.  

The Veteran filed a claim for an increased disability 
evaluation in November 1974, and in an April 1975 rating 
decision, the RO granted a 10 percent disability evaluation, 
effective February 21, 1975.  The effective date was 
subsequently revised, in a May 1975 rating decision, to 
November 20, 1974, on the basis of clear and unmistakable 
error, as that was the correct date of the Veteran's claim 
(the February 1975 date was the date of the letter from the 
Veteran's physician, the basis upon which the increased 
evaluation was granted).  

The Veteran and his representative claim there was CUE in the 
June 1965 rating decision because the reduction of his 
disability evaluation was predicated on the absence of 
objective symptomatology during his April 1965 VA 
examination.  According to the Veteran, the RO ignored the 
Veteran's complaints of itching and pain upon examination.  
The Veteran and his representative argue that the June 1965 
rating decision contains CUE because the VA examiner and the 
RO failed to consider both the Veteran's complaints of pain 
and itching when reducing his disability evaluation for post-
operative residuals of a recurrent pilonidal cyst on the 
basis of lack of tenderness and pain of the scar.  According 
to the Veteran, this warrants a finding of CUE; however, this 
argument is misplaced.

The June 11, 1965 rating action at issue was clearly subsumed 
by the Board's April 1966 decision.  38 C.F.R. § 20.1104.  As 
noted above, the effect of subsuming is that, as a matter of 
law, no claim of CUE can exist with respect to that RO 
decision.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 
F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F. 3d 1377 
(Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 
(1997).  As a claim of CUE as to the June 11, 1965 rating 
action is precluded as a matter of law, the appeal must be 
denied.  The United States Court of Veterans Appeals has held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  

Service Connection

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Radiation Exposure

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; internment as a prisoner of war 
(or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946; or the Veteran's presence at certain specified 
additional locations.  See 38 C.F.R. § 3.309(d)(3).  

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
The presumptively service-connected diseases specific to 
radiation-exposed veterans are the following: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in 
an ionizing-radiation-exposed veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the VA 
Undersecretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the VA Undersecretary of Health.  38 
C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases 
include the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2).  A disease is also considered a radiogenic 
disease where competent scientific or medical evidence that 
the claimed condition is a radiogenic disease is received.  
See 38 C.F.R. § 3.311(b)(4).

Finally, there is a third avenue of recovery in this case.  
The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 
98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Analysis

The Veteran seeks entitlement to service connection for a 
heart disability, to include as secondary to confirmed Beta 
radiation exposure between July 1958 and September 1959.  

Based on the evidence of record, however, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
heart disability, including as due to ionizing radiation 
exposure.  38 C.F.R. § 3.102.  

The Board observes that the Veteran's service treatment 
records do not show that the Veteran complained of or was 
treated for a heart disability during his military service.  
The Board notes that it appears that the Veteran did not make 
any complaints related to his heart at his separation 
examination; his clinical evaluation and chest x-ray were 
negative.  This is proactively significant and given a lot of 
weight and credibility because this was at a time 
contemporaneous to the alleged incident in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if he indeed had any problems at or 
immediately following his discharge from service, as he is 
now alleging, then he would have at least mentioned this 
during his separation examination.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . ."). 

Likewise, there is no evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnosis.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
According to the medical evidence of record, the Veteran was 
diagnosed with coronary artery disease following a myocardial 
infarction in 1995, approximately 35 years after his 
discharge from service.  The Board notes that, in the absence 
of demonstration of continuity of symptomatology, or a 
competent nexus opinion, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  See also Shaw v. Principi, 3 
Vet. App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence, which weighs against the 
claim).  

Additionally, there is no competent clinical evidence that 
relates the Veteran's heart disability to his military 
service.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").  While the Board acknowledges that 
the record establishes that the Veteran had exposure to Beta 
radiation during his military service, no diagnosed current 
heart disability is a presumptive disease associated with 
such exposure.  See 38 C.F.R. § 3.311(b)(4) (addresses the 
need to obtain an opinion from the Under Secretary of 
Benefits only for claims in which the claimant cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease).  As discussed 
below, his current heart disability has not otherwise been 
shown to be etiologically related to service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3rd 
1039, 1045 (Fed. Cir. 1994).  

In this regard, the Board points out that none of the 
Veteran's post-service treatment records show that his heart 
disability is related to his military service.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  See 
also  Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  

Likewise, the Board acknowledges that the Veteran has not had 
a VA examination for his service connection claim for a heart 
disability.  The case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  The Board notes 
that no competent evidence has been submitted to indicate 
that a heart disability is associated with an established 
event, injury, or disease in service (or during a possibly 
applicable presumptive period).  The only statements relating 
any current residuals have been made by the Veteran, and the 
Board, as discussed below, finds that he is not competent to 
render a competent medical opinion regarding the etiology of 
this disability.  Accordingly, it was not necessary to obtain 
a medical examination or medical opinion in order to decide 
this service connection claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(i).

More specifically, although the Board finds that the Veteran 
is competent to assert that he believes his current heart 
disability is related to events during his service, little 
probative weight can be assigned to his statements, as the 
Board deems such statements to be less than credible.  In 
this regard, while the Board again acknowledges that the 
absence of any corroborating medical evidence supporting his 
assertions, such as evidence of a heart disability during 
service, in and of itself does not render his statements 
incredible, such absence is for consideration in determining 
credibility.   See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish 
a diagnosis when . . . a layperson is competent to identify 
the medical condition).   

Therefore, the only evidence portending that the Veteran's 
current heart disability is related to his military service, 
comes from him personally.  As a layperson, the Veteran 
simply does not have the necessary medical training and/or 
expertise to diagnose or determine the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against his 
claim, in turn, meaning the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ORDER

Entitlement to service connection for a heart disability, 
including as due to ionizing radiation exposure, is denied.

The petition to reopen the claim for service connection for a 
back disability is denied.

The petition to reopen the claim for service connection for 
sinusitis is denied.

The petition to reopen the claim for service connection for a 
vascular and/or circulatory disability is denied. 

The petition to reopen the claim for service connection for 
nosebleeds is denied.

The petition to reopen the claim for service connection for a 
chronic eye disability is denied.

The petition to reopen the claim for service connection for 
chronic phlebitis is denied.

The claim of CUE in the June 1965 rating decision, which 
reduced the Veteran's rating for residuals of a recurrent 
pilonidal cyst from 10 percent disabling to noncompensable, 
is denied.

____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


